Citation Nr: 0834100	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

2.  What evaluation is warranted for a lumbosacral strain 
from January 15, 2005?

3.  What evaluation is warranted for eczema of the hands from 
January 16, 2005?


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from February 1996 to January 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of Department of Veterans Affairs (VA) 
Regional Offices (RO).  The Columbia, South Carolina RO 
exercises current jurisdiction over the claims file.

The issues of entitlement to service connection for a 
temporomandibular joint syndrome and to an initial 
compensable rating for eczema are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since January 15, 2005, the veteran's lumbosacral strain has 
not been manifested by forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine of 120 degrees or less.  Neither has it been manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

Since January 15, 2005 the requirements have not been met for 
an initial compensable rating for lumbosacral strain.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
She was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  See  38 C.F.R. 
§ 3.159(c).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's lumbosacral strain.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Analysis

The veteran asserts that prolonged sitting at her job 
aggravates her back pain, and she experiences daily pain.  
The findings on clinical examination do not confirm her 
subjective complaints.

Normal range of motion for the thoracolumbar spine is forward 
flexion of 0 to 90 degrees; backwards extension, 0 to 30 
degrees; and lateral flexion and lateral rotation, 0 to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V.

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate a 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent rating applies.  
38 C.F.R. § 4.71a.

The June 2006 examination report notes the veteran reported a 
periodic dull ache after sitting and her ability to walk was 
impacted.  Primarily prolonged sitting aggravates her pain, 
but she denied any radiation of pain, incapacitating 
episodes, or flare-ups.  Physical examination revealed 
forward flexion to 90 degrees, without pain; backwards 
extension to 20 degrees; lateral flexion to 20 degrees 
bilaterally; and lateral rotation to 50 degrees bilaterally.  
Motion was not limited by pain, fatigue, weakness, or 
lethargy on repetitive use.  There were no spasms or 
tenderness present.  Straight leg raising was negative for 
eliciting back pain, motor strength was 5/5 bilaterally, and 
sensory examination was normal.  Deep tendon reflexes were 2+ 
bilaterally, and gait was normal.

The veteran's August 2006 Notice of Disagreement notes that, 
while she told the examiner at the June 2006 examination her 
pain sometime affected her range of motion, the majority of 
her pain came after periods of inactivity.  Even sitting on 
the floor and playing with her children, she asserted, caused 
pain and frustration, as well as at work.

The Board acknowledges the veteran's asserted symptoms, but 
the findings on objective examination show her back to have 
manifested range of motion well above the values required for 
a compensable rating.  Her forward flexion was normal, and 
her combined range of motion was 15 degrees higher than the 
total that would warrant a 10 percent rating.  See 38 C.F.R. 
§ 4.71a.  As noted above, the examination was negative for 
any of the other symptoms that would meet or approximate the 
10 percent rating.  Thus, the Board finds the veteran's 
lumbosacral strain to more nearly approximate a 
noncompensable rating, and there is no factual basis for a 
staged rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237.

The benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable rating for lumbosacral 
strain is denied.


REMAND

The July 2006 rating decision noted the findings at the June 
2006 oral examination of a torn temporomandibular joint disk 
but determined there was no in-service treatment documented.  
The veteran's written submissions assert that her jaw was 
injured during a root canal procedure in 1997.

The examination report does not indicate the examiner 
reviewed the claims file.  Contrary to the veteran's written 
submissions that her jaw was injured during a lengthy dental 
procedure, service dental records are negative for a root 
canal procedure.  They do, however, document that she 
underwent a surgical procedure to remove impacted wisdom 
teeth in 1997, and intravenous anesthetic was used as 
sedation.  The claims file should be referred to the examiner 
who conducted the 2006 examination so records of that 
procedure can be reviewed and a nexus opinion rendered on 
whether there is any causal relationship between that 
procedure and the veteran's current jaw pathology.

The June 2006 skin examination report notes that examination 
revealed small, scattered, dyshidrotic changes in the 
veteran's fingers and parts of her nails, which appeared to 
be dyshidrotic eczema.  The examiner noted, however, that it 
was difficult to assess, as the veteran had just applied a 
large amount of lotion to her hands.  Her face was clear.  
The examiner noted that the veteran's condition "sounds as 
if" it is likely eczema.  He/she assessed her exposed area 
involvement as 1 percent, and entire body involvement of 0.12 
percent, but cautioned the assessment of the percent of the 
body affected would change depending on flare-ups.

The Board finds another examination is needed, especially 
since skin disorders by their very nature tend to have active 
versus inactive stages-as noted by the examiner.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating 
that, to the extent possible, VA should schedule an 
examination for a condition that has cyclical manifestations 
during an active stage of the disease to best determine its 
severity).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall refer the claims file 
to the examiner who conducted the June 
2006 dental examination for a 
comprehensive review of the veteran's 
service dental records.  After completing 
that review the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
currently diagnosed jaw disorder is 
causally related to the 1997 procedure 
documented in the service dental records 
or to some other in-service event.

The examiner is advised that the term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  Any opinion should be fully explained 
and the rationale provided.  If the 
examiner who conducted the 2006 
examination is no longer available, please 
arrange for referral of the claims file to 
an equally qualified examiner.

2.  After securing any additional 
treatment records dating since 2006 the 
AMC/RO shall arrange for an examination of 
the veteran's skin disorder by a 
dermatologist to determine the current 
severity of her service connected  eczema 
of the hands.  The AMC/RO should endeavor 
to schedule the examination during a 
period of flare-up, and the appellant 
should be advised not to apply lotion or 
any other substance which may interfere 
with a thorough examination or diagnosis.  
The claims file must be provided to the 
examiner for review as part of the 
examination.

3.  The veteran is hereby notified that it 
is her responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If any claim is not granted to 
her satisfaction, send her a Supplemental 
Statement of the Case and give her an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify her if 
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


